ORME, Judge
(dissenting):
1 18 I respectfully dissent. Under Rule 24 of the Utah Rules of Appellate Procedure, an appellant is required to provide "citation to the record showing that the issue was preserved in the trial court; or ... a statement *1236of grounds for seeking review of an issue not preserved in the trial court." Utah R.App. P. 24(a)(5). Appellant has not indicated anywhere in his brief that he has properly preserved his sufficiency-of-the-evidence issues for appeal. Accordingly, I believe the issue has been waived, and we should not reach it.1

. Judge Davis suggests his opinion in State v. Rudolph, 2000 UT App 155, 3 P.3d 192, controlled at the time of the delinquency hearing in this case and obviated the need for appellant to move to dismiss at the close of the State's case or at the close of all the evidence so as to preserve his challenge to the sufficiency of the evidence. I would be receptive to this suggestion if appellant had advanced it in discharging his obligation under Rule 24 of the Utah Rules of Appellate Procedure to demonstrate why we should reach the issue even though it was not preserved for appeal. However, I do not believe we should do appellant's Rule 24 work for him so that we can reach the issue.